 

Case 2:20-cr-00015-Z-BR Document 797 Filed 09/17/20 Pg

 

 

 

 

 

 

 

S. COURT
NORTHERN DISTRICT OF TEXAS
IN THE UNITED STATES DISTRICT COURT FILED
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION SEP | 7 2000
UNITED STATES OF AMERICA §
§ a US. DISTRICT CourT
Plaintiff, ; Deput
Vv. § 2:20-CR-15-Z-BR-(9)
§
TIFFANY DARLENE HANER §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On September 2, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation’’) in the above referenced
cause. Defendant Tiffany Darlene Haner filed no objections to the Report and Recommendation within
the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all
relevant matters of record in the above referenced cause—including the elements of the offense,
Factual Resume, Plea Agreement, and Plea Agreement Supplement—and thereby determined that the
Report and Recommendation is correct. Therefore, the Report and Recommendation is hereby
ADOPTED by the United States District Court. Accordingly, the Court hereby FINDS that the guilty
plea of Defendant Tiffany Darlene Haner was knowingly and voluntarily entered; ACCEPTS the
guilty plea of Defendant Tiffany Darlene Haner; and ADJUDGES Defendant Tiffany Darlene Haner
guilty of Count Fourteen in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). Sentence will be

imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, September / 7, 2020,

 

MATHEW J/KACSMARYK
ITED STATES DISTRICT JUDGE
